DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 8, 10, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sadao (JP 2002-316289) in view of Hokodate et al. (US 6353203), Martinsen et al. (US 2016/0001402) and Wang (US 2013/0175243).
 	Regarding claim 8, Sadao discloses a laser machining apparatus comprising:
 	“a laser oscillator” (fig.1, 1 and para.0013) to emit a laser beam;
 	“a focusing lens” (fig.1, 15 and para.0013, i.e., an fθ lens 15. Pleas noted that examiner takes Official Notice that fθ lens is well known as focus lens) to irradiate a workpiece with the laser beam;
 	“a focus position control mechanism” (fig.1, 2 and para.0013) “to control a divergence angle of the laser beam and an incident diameter of the laser beam incident on the focusing lens” (fig.1 shows focus position control mechanism 2 controls the divergence angle of the laser beam and the diameter of the laser beam to be sent to the focusing lens and para.0038), “the focus position control mechanism” (2) being disposed between “the laser oscillator” (1) and “the focusing lens” (15) and “being disposed on an optical path of the laser beam” (see fig.1);
 	“a laser beam deflector” (13) to deflect the laser beam before the laser beam is incident on “the focusing lens” (15).
 	Sadao is silent regarding an emitting angle control mechanism to change a distance between the laser beam deflector and the focusing lens by moving the focusing lens along an optical axis of the focusing lens; a controller to control, while the laser beam sweeps over the workpiece, an irradiation diameter of the laser beam on a surface of the workpiece and a focus position of the laser beam along the optical axis by controlling the focus position control mechanism on a basis of a shape of the workpiece, and the controller further controls an exit angle of the laser beam exiting from the focusing lens.
 	Hokodate et al. teaches “an emitting angle control mechanism” (fig.1, 20 includes the lens driving unit (actuator) and col.17 at lines 37-65) to change a distance between “the laser beam deflector” (3 and 4 is the laser beam deflector unit) and “the focusing lens by moving the focusing lens along an optical axis of the focusing lens” (col.17 at lines 20-65, i.e., a movable lens 24 fixed to the movable lens holder 23 and a lens driving unit (actuator) 25 as a power drive unit for driving the movable lends holder 23 in the direction of the optic axis … so that movable lens 24 in the direction of the optic axis can be changed. See fig.2-3 the lens 24 is moving downward).  Sadao teaches laser processing device. Hokodate et al. teaches laser processing device. It would have been obvious to one of ordinary skill in the art at 
 	Martinsen et al. teaches “a controller to control, while the laser beam sweeps over the workpiece, an irradiation diameter of the laser beam on a surface of the workpiece and a focus position of the laser beam along the optical axis by controlling the focus position control mechanism on a basis of a shape of the workpiece” (para.005-0026, i.e., the focus-control lens 110 produces a diverging beam, but in some examples, the focus control lens causes the beam to initially converge to a focus then expand as it propagates away from the focus … the system can be adjustable in order to steer the beam with respect to the substrate 122 … the control system 140 is also coupled to one or more galvanometers or other focus adjustment mechanisms 114 that displace  the focus-control lens 110 along the axis … the focus control lens 110 can be moved to a variety of positions such as a position 115 shown in dashed lines. With such movements, the focus-control lens 110 provides an input beam to the objective lens assembly so that the beam is focused at an acceptable location so as to compensate for non-flat focal planes or curved and/or non-planar substrate.  Please noted that the 110 and 114 is the focus position control mechanism). Sadao teaches laser processing device. Martinsen et al. teaches laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadao with Martinsen et al., by adding Martinsen et al.’s controller to Sadao’s device, to allow beam 
 	Wang teaches “the controller further controls an exit angle of the laser beam exiting from the focusing lens” (para.0033, i.e., Referring again to FIG. 1, the laser source 22, the laser beam manipulator system, the laser beam rotation system, and the focusing system are operably connected to the control system 35.  The control system 35 comprises one or more computers and/or microprocessors programmed to provide signals to control and/or coordinate the operations of the laser source 22 and the various components of the drilling head 23 during the laser cutting operation. See para.0017 discuss about various systems such as rotation system 27 and compensation system 28. Para.0020 discuss as to how rotate of mirror controls the exit angle from the focusing lens 5). Sadao teaches a laser processing device. Wang et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sadao with Wang, by replacing Sadao’s optical system 13 and 16 with Wang’s optical system 23, to provide desired laser machining pattern such as drilling holes (para.0021 and para.0005) as taught by Wang.  	Regarding claim 10, modified Sadao discloses “the laser beam deflector includes a prism and a rotation mechanism” (Wang, 1 and 27) “that rotates the prism on a plane” (Wang, the prism 1 rotates on an imaginary plane or see annotated fig.1) “perpendicular to an optical axis of the focusing lens” (Wang, annotated fig.1 shows the imaginary plane that is perpendicular to an optical axis 14 of the focusing lens. Please noted that rotate the prism on a plane such that the plane can be any user defined plane). 
Regarding claim 29, modified Sadao discloses “the exit angle is an acute angle with respect to a bottom surface of the focusing lens” (Wang, fig.1 shows the beam path 13A pass through a focusing lens such that the exit angle is an acute angle with respect to a bottom surface of the focusing lens 5).
 	Regarding claim 31, modified Sadao discloses “the exit angle is an acute angle with respect to a central optical axis of the focusing lens” (Wang, fig.1 shows the beam path 13A pass through a focusing lens such that the exit angle is an acute angle with respect to a central optical axis of the focusing lens 5).

 
 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadao (JP 2002-316289) in view of Hokodate et al. (US 6353203), Martinsen et al. (US 2016/0001402) and Wang (US 2013/0175243) as applied in claims 8, 10, 29 and 31 above, and further in view of Zhang et al. (US 2014/0083986).
 	Regarding claim 9, modified Sadao discloses all the features of claim limitations as set forth above except for the laser beam deflector is an acousto-optic deflector.
 	Zhang et al. teaches “laser beam deflector is an acousto-optic deflector” (para.0042, i.e., 1014 can include a galvanometer, … an acousto-optic deflector or the like or a combination thereof). Sadao teaches laser processing device. Zhang et al. teaches laser processing device. One skilled in the art would have found it obvious to substitute Sadao’s laser beam deflector with Zhang et al.’s laser beam deflector are both recognized by the art for the same purpose of deflecting the laser beam to a desired location. MPEP 2144.06.



	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over S Sadao (JP 2002-316289) in view of Hokodate et al. (US 6353203), Martinsen et al. (US 2016/0001402) and Wang (US 2013/0175243) as applied in claims 8, 10, 29 and 31 above, and further in view of Hiramatsu (US 7,456,372).
 	Regarding claim 11, modified Sadao discloses the laser oscillator.
 	Modified Sadao is silent the type of laser oscillator is a pulsed CO2 laser.
 	Hiramatsu teaches “the type of laser oscillator is a pulsed CO2 laser” (abstract, i.e., CO2 laser oscillator 60 and col.14 at lines 30-42, i.e., the pulse beam is applied to the substrate form the laser oscillator 60). Sadao teaches laser processing device. Hiramatsu teaches laser processing device. One skilled in the art would have found it obvious to substitute Sadao’s laser oscillator with Hiramatsu’s laser oscillator are both recognized by the art for the same purpose of emitting laser beam. MPEP 2144.06.



	Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Sadao (JP 2002-316289) in view of Hokodate et al. (US 6353203), Martinsen et al. (US 2016/0001402) and Wang (US 2013/0175243) as applied in claims 8, 10, 29 and 31 above, and further in view of Yamazaki et al. (US 2003/0192867).
 	Regarding claim 12, modified Sadao discloses “the controller” (Martinsen et al., 140) “controls the emitting angle control mechanism on a basis of curvature of the workpiece such that the laser beam is perpendicularly incident on the workpiece” (Martinsene et al., para.0025-0026 discuss about the angle control mechanism 110 and 114 that controls beams to moved to a variety of positions so that the beam is focused at an acceptable location so as to compensate for non-flat focal planes or curved and/or non-planar substrate. Fig.1 shows the laser beam is perpendicularly incident on the workpiece).
 	Modified Sadao is silent regarding the shape of workpiece having a radius of curvature. 
 	Yamazaki et al. teaches “the shape of workpiece having a radius of curvature” (fig.10, (b) shows the circular workpiece 70. Para0078-0080, in particular para.0080, i.e., the workpiece 70 is not limited to a long shaped member such as a pipe). 
 	Sadao teaches laser processing device for a workpiece. Yamazaki et al. teaches laser processing device for a workpiece having circular shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadao with Yamazaki et al., by replacing Sadao’s workpiece with Yamazaki et al.’s workpiece, to allow user to process desired type of workpiece.
 	Regarding claim 13, modified Sadao discloses “the controller” (Martinsen et al., 140) “controls the emitting angle control mechanism on a basis of a curvature of the workpiece such that a focus position of the laser beam is adjusted onto the workpiece” (Martinsene et al., para.0025-0026 discuss about the angle control mechanism 110 and 114 that controls beams to moved to a variety of positions so that the beam is focused at an acceptable location so as to compensate for non-flat focal planes or curved and/or non-planar substrate).

 	Yamazaki et al. teaches “the shape of workpiece having a radius of curvature” (fig.10, (b) shows the circular workpiece 70. Para0078-0080, in particular para.0080, i.e., the workpiece 70 is not limited to a long shaped member such as a pipe). 
 	Sadao teaches laser processing device for a workpiece. Yamazaki et al. teaches laser processing device for a workpiece having circular shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadao with Yamazaki et al., by replacing Sadao’s workpiece with Yamazaki et al.’s workpiece, to allow user to process desired type of workpiece.


 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sadao (JP 2002-316289) in view of Hokodate et al. (US 6353203), Martinsen et al. (US 2016/0001402) and Wang (US 2013/0175243) as applied in claims 8, 10, 29 and 31 above, and further in view of Yamazaki et al. (US 2003/0192867).
 	Regarding claim 25, modified Sadao disclose “the controller is configured to control the exit angle of the laser beam so that the laser beam is perpendicularly incident on a curved portion of the workpiece” (Wang, para.0020. Fig.1 shows the beam path 13A that is perpendicularly incident on a portion of the workpiece. Yamazaki et al. teaches the workpiece includes a curved portion).
 	Modified Sadao is silent regarding a portion of the workpiece comprising a curved portion of workpiece. 
fig.2, 70 and para.0080, i.e., the workpiece 70 is not limited to a long-shaped member, such as a pipe). Modified Sadao teaches a laser processing device. Yamazaki et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadao with Yamazaki et al., by replacing Sadao’s workpiece with Yamazaki et al.’s workpiece, in order to process desired shape of workpiece based on design specification (para.0080) as taught by Yamazaki et al. 


    PNG
    media_image1.png
    1577
    1069
    media_image1.png
    Greyscale

Allowable Subject Matter
 	(1) Claims 24, 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	(2) Examiner suggest to cancel the withdrawn claims. 


Response to Arguments
 	Applicant's arguments filed on 03/04/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 103 … as discussed during the interview claim 8 patentably defines over the cited references … amended claim 8 … Martinsen fails to teach or suggest … accordingly as discussed during the interview Sadao in view of Hokodate and Martinsen fail to teach or suggest …” on pages 7-10.
 	In response, examiner agreed that Sadao in view of Hokodate and Martinsen fail to teach or suggest the amended portion of claim limitation. However, examiner has introduce Wang (US 20130175243) to teach this feature. 
 	


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JIMMY CHOU/Primary Examiner, Art Unit 3761